 DUBIN-HASKELL LINING CORP.641It is finally recommended that unless on or before 20 days from the date of receiptof this Trial Examiner's Decision, Respondent notify the Regional Director, inwriting, that it will comply with the foregoing recommendations, the National LaborRelations Board issue an order requiring Respondent to take the action aforesaid.APPENDIX ANOTICE TO ALL MEMBERS OF DISTRICT LODGE No. 94, LODGE No. 311, INTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the NationalLabor, Relations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause Parker Aircraft Company toterminate the employment of Colin Sinclair, or any other employee similarlyreemployed, or restrain or coerce employees by threatening Colin Sinclair orany other employee similarly reemployed, with termination of his employmentat Parker unless he becomes or remains a member in good standing of DistrictLodge No. 94, Lodge No. 311, International Association of Machinists, AFL-CIO, except to the extent such may become lawfully required under the termsof some new collective-bargaining agreement requiring membership as a condi-tion of employment as authorized in Section 8(a)(3) of the Act.WE WILL terminate the union membership of Colin Sinclair and pay backto him any money collected from him as reinstatement fees, dues, or otherlevies resulting from his reinstatement following his reemployment at Parker.DISTRICT LODGE No. 94, LODGE No. 311, INTERNATIONALASSOCIATION OF MACHINISTS, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 849South Broadway, Los Angeles, California, Telephone No. 688-5204.Dubin-Haskell Lining Corp.andFredA. Cox.Case No. 26-CA-1882.August 20,1965DECISION AND ORDEROn May 12, 1965,Trial ExaminerJerry B. Stoneissued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certainunfairlabor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certainaffirmativeaction, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].154 NLRB No. 42.206-446-66-vol. 159-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and supporting brief, and theentire record in the case, and hereby adopts the findings,' conclusions,and recommendations of the Trial Examiner.2ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asOrder the Recommended Order of the Trial Examiner, and ordersthatRespondent Dubin-Haskell Lining Corp., Collierville, Ten-nessee, its officers, agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order.i The Respondent has excepted to certain credibility findings made by the Trial Ex-aminer.As it is the Board's established policy not to overrule a Trial Examiner'sresolutions with respect to credibility unless,as is not the case here,the clear preponder-ance of all the relevant evidence convinces us that the resolutions were incorrect, wefind insufficient basis for disturbing the Trial Examiner's credibility findings.StandardDry Wall Products,Inc.,91 NLRB 544, enfd. 188 F. 2d 362(C.A. 3).2llember Jenkins,in agreeing with his colleagues that the Respondent had knowledgeof Cox's union activities prior to his discharge,finds sufficient evidence apart from thesmall size of Respondent's plant and the community where it is located for inferring suchknowledge.In view of the holding herein, the Board finds it unnecessary to pass upon the findingof the Trial Examiner(footnote 10 of his Decision) that even if Cox were a supervisorhis discharge would still be violative of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on July 27, 1964, by Fred A. Cox, an Individual (hereinsometimes called the Charging Party), the General Counsel for the National LaborRelations Board, by the Regional Director of Region 26 (Memphis, Tennessee)issued a complaint dated September 11, 1964, against Dubin-Haskell Lining Corp.(herein sometimes called the Employer or Respondent), alleging violations ofSection 8(a)(1) and (3) of the Act. The Respondent's answer filed on Septem-ber 24,1964,admitted manyofthe facts but denied the commission of unfair laborpractices.Pursuant to appropriate notice, a hearing was held before Trial Examiner JerryB. Stone, at Memphis, Tennessee, on October 28, 1964.All parties were representedat the hearing, participated therein, and were afforded the right to present evidence,to examine and cross-examine witnesses,to offer oral argument,and to file briefs.At the hearing the General Counsel amended his complaint to reflect the filing ofan amended charge, and alleged in additional effect that Respondent had discrimi.nated with respect to the refusal to reinstate Cox because he had filed unfair laborpractice charges against the Respondent, and that the Respondent had violatedSection 8(a) (4) of the Act.Although Respondent did not orally or in writingamend his answer to the complaint after the aforesaid amendments, the manner inwhich Respondent litigated the issues reveals that Respondent was relying upon thedenials in his written answer to the complaint filed on September 24, 1964.Oral argument was made by the General Counsel and Respondent, and a brieffrom the Respondent has been filed. Both the oral argument and the brief havebeen considered. DUBIN-HASKELL LINING CORP.643Upon the entire record in this case, and from my observation of the witnesses,the following findings of fact, conclusions of law, and recommendations are made.'FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER INVOLVEDThe facts pertaining to the business of the Employer involved are based uponthe pleadings and admissions therein.Dubin-Haskell Lining Corp. is now, and has been at all times material herein, aNew York corporation with its principal office located at New York, New York,and with a plant located at Collierville, Tennessee, where it is engaged in themanufacture of interlinings for shirt collars.Dubin-Haskell Lining Corp., in the course and conduct of its business, during the12 months preceding September 11, 1964, purchased and received at its Collierville,Tennessee, plant, products valued in excess of $50,000 from points directly outsidethe State of Tennessee, and during the same period of time, manufactured, sold,and shipped products valued in excess of $50,000 from its Collierville, Tennessee,plant directly to points outside the State of Tennessee.Dubin-Haskell Lining Corp., the Respondent, is now, and has been at all timesmaterial herein, an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe facts pertaining to the labor organization involved are based upon a com-posite of a stipulation by the parties and the credited testimony of Krieger.Amalgamated Clothing Workers of America, AFL-CIO, is now, and has been atall times material herein, a labor organization within the meaning of Section 2(5)of the Act.Ill.THE UNFAIR LABOR PRACTICESPreliminary Issues; Credibility Problems; Cox's Employee StatusThe principal issues in this case concern certain events occurring during the firstpart of June 1964, July 24 and 25, 1964, and July 29 or 30, 1964.General Counsel'switness Cox and Respondent's witness Jones in their testimony give substantiallydifferent versions of the event in early June 1964 of the July 25, 1964, incident andof the July 29 or 30, 1964, incident. Jones' testimony at the hearing is substantiallydifferent in effect from statements contained in his August 11, 1964, sworn affidavit.For a complete understanding of the credibility aspects of this case, I find it proper atthis point to set forth certain salient facts and determinations.From my observation of the witnesses' demeanor as they testified, I noted andfound that General Counsel's witnesses Thomas Anthony, James Beesinger, Free-man Miller, Asa Wilson, Jr., and Fred Cox all appeared to be honest, frank, forth-right, and candid witnesses, that they exhibited a desire to fully and objectivelystate the answers to the questions propounded, and I am convinced that theirtestimony was a truthful and reliable version of the facts as they knew them.Jones, Respondent's principal witness, appeared strained as a witness, with lack ofcandor, and lacking in a desire to state the facts objectively. I did not find him to becredible as to the major part of his testimony.During the examination of Jones, itcame to light that Jones had given a sworn affidavit to a National Labor RelationsBoard agent.Respondent by argument and by testimony of Jones attempted toattack the effect of Jones' prior sworn statement.In respect to Jones' testimony pertaining to his prior sworn statement and to theprior sworn statement the following is noted- On July 28, 1964, Respondent wasserved at its office in Collierville, Tennessee, with a copy of the original charge inthe instant case.The charge in effect alleged that Cox had been discriminatorilydischarged on July 25, 1964, because of his activities on behalf of a labor organiza-tion.Affixed to a return receipt card, evidencing service of the above charge andan attached letter, is the signature of C. B. Jones.The attached letter averred thata charge alleging that unfair labor practices had been committed in violation of theNational Labor Relations Act, as amended, had been filed.The letter averred thatField Examiner David Kaufman had been assigned the case and would contact the'All credibility resolutionsmadewith respect to the witnesses' testimony are basedupon a consideration of a composite evaluation of witness demeanor and logical con-sistency of the evidence. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent in thenearfuture.The letter requested the Respondent to forward tothe Regional Office a description of the facts and circumstances and a written state-ment of Respondent's position concerning the allegation in the charge.On August 11, 1964, around 11 a.m., Field Examiner Kaufman appeared atRespondent's plant in Collierville.Jones' testimony as to what occurred is largelyconclusionary and without reference to specific statements of Kaufman.On directexamination Jones' testimony was to the effect that he did not know that Kaufmanwas there with reference to the unfair labor practice charges, that Kaufman did notpermit Jones' assistant (Gaither) to stay in the office, that he (Jones) tried to runhis business (answering the telephone, etc.) and give his statement from 11 a.m. to4 p.m., that Jones did not have lunch during this time, and that Kaufman told himthat if he did not sign the statement he had given that the matter would be deter-mined with reference only to the evidence given by the other side and that this wasthe last time Kaufman had scheduled to see him. Jones' ultimate testimony revealedthatKaufman did not tell him not to have lunch but was to the effect that the"questioning" was continuous.Jones' ultimate testimony revealed that Kaufmantold him that unless he signed the statement that the Region would have to determinethe matter on the evidence given by the other side and that this was the last timeKaufman had scheduled to see Jones. Jones also testified to the effect that he hada college engineering education, that he had training for his job and had been plantmanager for 17 years, that he was an elder in the Presbyterian Church, and hadonly lied since becoming an elder 15 years ago as to matters of no import. Jonesfurther testified to the effect that he did not know the legal significance of thewords "foreman," "supervisor," "reprimand," and "insubordinate."The General Counsel questioned Jones with specific reference to many statementscontained in the August 11, 1964, affidavit which were in apparent conflict withJones' testimony at the hearing. In all cases Jones either testified to his lack ofunderstanding of certain words as indicated before or admitted that the statementwas true and correct.From my observation of Jones' demeanor, which appearedlacking in candor, forthrightness, and objectivity, and a consideration of theconflicts between his testimony and his affidavit, as well as all the evidence, I amconvinced that his testimony as to the issues of any import in this case is not to bebelieved.As to Jones' testimony that be did not know that Kaufman was investigat-ing the charges in this case, I do not believe him. Jones, as indicated beforehand,had been notified on July 28, 1964, that Kaufman was assigned to investigate thecharges, and that the Region desired that Respondent forward a description of factsand a written statement.Respondent witness Krieger testified that he (Krieger) wasa vice president of Respondent and was in charge of the factories that produce cutlinings.The Collierville plant was one of these factories.Krieger testified that heand Jones spoke to each other on the telephone daily and that he received a letterfrom Jones dated July 27, 1964, setting forth that the reason for Cox's dischargewas insubordination.2Considering the above, it is hard to believe that Jones hadnot discussed with Krieger the problem of the unfair labor practice charges priortoAugust 11, 1964.Considering Jones' educational background and experience,I do not believe his testimony to the effect that he did not understand the words"reprimand" and "insubordinate." It is clear that his testimony was to the effectthat he used the words "insubordinate" in the conversation with Cox on July 25,1964, and that he used the word "insubordinate" in his August 11, 1964, affidavit.It is reasonable that an investigator in a confidential type investigation would notdesire other potential witnesses hearing the questions and answers of other wit-nesses during an investigation.Gaither (the assistant who was asked to leave theroom) was a potential witness and was asked to give and gave a statement to theBoard agent It is also reasonably good policy in investigation to attach weight tosworn statements and little if no weight to unsworn statements.Considering all the evidence and Jones' demeanor, I am convinced that Jones hadhad reasonable time (July 28. 1964, to August 11, 1964) to ascertain what he shoulddo with reference to the Company's position herein, that he did express the Com-pany's position as of that time, and that his statement reflected his free answers asof that time.However, I do not believe Jones' testimony or his statement in hisaffidavit with respect to what he told Cox at the time of Cox's discharge.Gaither,whose demeanor was that of a person having strong character, of frank, candid, andforthright appearance, testified to the effect that after Cox's discharge that Jonestold him that Cox was discharged because he could not get along with otheremployees and that Jones said nothing about insubordination. I am convinced thatthe alleged reason of insubordination is a reason brought forward by Respondent andJones after the discharge as a pretextuous reason.2The exactdatethat this letterwas mailed and receivedwas not established. DUBIN-HASKELL LINING CORP.645In summaryI am convinced from Jones' own testimony that his swornaffidavitreflectshis free answersand that Jones decidedto swear to and sign the affidavitbecause he wanted hisposition considered.Nowherein Jones' testimony does hedeny the truth and correctness of the affidavit except as to hisunderstanding ofcertainwords. I am convinced from all the foregoing that Jones,in his affidavit,added to the reason he gave Cox on July 25, 1964,in order to pretextuouslyjustifythe discharge.I am further convinced that Jones tailoredhis testimony at thehearing so as to create an additional defense as to the "alleged supervisory"statusof Cox, and tailored his testimony as to the July 29, 1964, incidentso as to escapeblame.Ido not credit Jones' testimony relating tothe issuessetout hereinwherein his testimonyis inconflictwith his affidavit.Nor doI credit Jones'testimony, nor believe the alleged facts set forth in his affidavitas to what he saidto Cox at the time of Cox's discharge as to the reasons for Cox's discharge,or as tothe conversation with Cox in early June except as to the extent that I have set forthsuch facts in my factual findings.Respondent's witness Krieger testified to the effect that he was vice president ofRespondent in charge of production and over the Collierville plant in this regard.Krieger's testimony on direct was to the extent that Respondent's labor relationsand attitude toward the Union was one of amiability and belief in democracy.When asked, however, whether Respondent would recognize the Union if it had amajority of the employees signed up at the Collierville plant, Krieger hedged hisanswer and tried to minimize his responsibility and influence on labor relations.I do not credit Kneger's testimony to any effect in this regard except to theextent that where the Company is already organized that its laborrelations rela-tionship is good and that no prior unfair labor practice charges have been filedagainst the Respondent.Krieger was also questioned about production problemsaround the time of Cox's discharge.Krieger's answers were somewhat ramblingand general and referred to "over abundance of complaints," to the effect thatcomplaints fluctuated, and to the effect that complaints were a little more at thetime of Cox's discharge.Krieger referred to two companies, "Gary" and "Marb-right."No letters relating to such complaints, no memorandums relating to com-plaints, and no specific written reports of comparison of complaints were adduced.Considering Krieger's demeanor and testimony as a whole, I am not convinced thathis testimony had sufficient objectivity for reliability. I note however from the factsfound hereinafter that it is clear that the asserted reason given Cox at the time ofhis discharge was failure to get along with other employees. I am convinced that"complaints" about production is an issue injected into the problem well after Cox'sdischarge.From my observation of Respondent's witness Leon Gaither's demeanor whiletestifying and his testimony, Gaither impressed me as a reserved, quiet, frank, forth-right, candid, and completely truthful witness. I credit Gaither's testimony in itsentirety.From my observationof Respondent'switnessBoyce Wilson's demeanorwhile testifying and his testimony, Wilson impressed me as a frank, forthright, andtruthful witness. I credit his testimony generally except as to the portions indicatedlater herein in which I found him to appear confused. From my observation ofGeneral Counsel's witness CharlesWilson's demeanor while testifying and histestimony, he impressed me generallyas being afrank and truthful witness.How-ever, I did not find him to be completely frank and forthrightin his answers as towhether he had heard remarks on the morning of July 24, 1964, when JonesinstructedCox to take the men to the center lining department.I credit histestimony generally but not to the extent that he did not hear whatwas said onJuly 24, 1964.Cox's Statusas anEmployee 3Cox was originally employed by the Respondent in September 1959 and workedcontinuously thereafter until July 25, 1964.Cox's wage rate per hourat the timeof original employment was $1.30 per hour.After employment and until his July 25,3The facts relating to Cox's status as an employee are based upon a composite of thecredited testimony of Anthony, Beesinger, Miller, Asa Wilson, Fred Cox, Leon Gaither,Boyce Wilson and Charles Wilson, and upon admissions contained in Charles B Jones'sworn statement of August 11, 1964, and upon the credited positions of Jones' testimony.I do not credit Jones' testimony relating to Cox's authority to effectively recommendtransfers, raises, etc. nor to the effect of "responsible direction" of employees. In someinstances the manner of questioning and answers by Jones created a situation whereinthe obviousinferencewas that Cox had effective power as indicated above althoughspecifically not stated.Jones, who impressed me as an intelligent man, in such testimonyand by his demeanor revealed a lack of candor, forthrightness, and truthfulness 646DECISIONS OF NATIONAL LABOR RELATIONS BOARD1964,discharge,Cox received two 5-cent raises and one 10-cent raise and wasmaking $1.60 per hour.at the time of his discharge and received a Christmas bonustwo or three times as great as other employees in the shipping department.All ofthe raises received by Cox were raises received as part of general raises given allemployees.Two of the other three employees in the shipping department made$1.55 per hour and the other employee made$1.50 per hour.Cox's original dutieswhen hired consisted of working in the shipping department.Cox's work at thattime consisted in tying bundles,helping pack bundles, strapping boxes, helpingunload trucks,stacking material,and helping wrap center lining.Cox and anotheremployee used a desk in connection with the writing of bills of lading, etc.In 1962 Cox was made head shipping clerk. For 90 percent of his working timethereafter he continued doing the same work as the other three men in the shippingdepartment.This work was essentially the same that Cox had done prior to becom-ing head shipping clerk.For 10 percent of his time Cox wrote bills of lading andwrote contents for boxes.Cox did not have authority to layoff, recall, or suspend an employee, to grantprivileges,togrant overtime,recommend promotions,hire,or to disciplineemployees.Cox did not have authority to effectively recommend hiring or firing,transfers,or raises.Cox denied in his testimony that he recommended the transfers of Boyce Wilsonand William Carter and stated that he (Cox) was on vacation at the time thatBoyce Wilson was transferred to the shipping department and Carter transferred outof the shipping department. Jones' testimony elicited by questions as to whetherCox had recommended transfers was to the effect that he had so recommended.Jones' testimony and his prior sworn statement reveal that Cox had "suggested" andhad "asked" for the transfers.The General Counsel's questions directed to Boyce Wilson about his transferrelated to his transfer "out" of shipping which occurred at a date later than Cox'sdischarge.Boyce Wilson's answers appear to have confused the transfer in and thetransfer out of the shipping department.The confused nature of Boyce Wilson'stestimony in this respect is completely unreliable to establish the facts either way.Cox also denied that he had recommended the transfer of either Charles Wilsonor Gene Boyd in order to separate the two from talking to each other. Jones'testimony was to the effect that Cox had "suggested" the transfer of one of the twomen and that Cox had said that the two were not performing their work becausethey were talking too much Jones' sworn statement of August 11, 1964, alludedto the fact that Cox had asked that a transfer be made.Cox's testimony as towhether he could recommend transfers was to the effect that he knew he could askconcerning transfers,raises, etc.As indicated previously and hereafter I find Coxamore credible witness than Jones. I believe Jones' testimony,however, to theeffect that Cox had related to him that the two men were not doing their workproperly because they talked too much.I am convinced from Cox's denial that hehad recommended their transfer,that the incident and his conversation did not reachthe strength of strong suggestion or recommendation.I am convinced that Cox'sstatements were so weak in tone that the matter was not of such significant staturethat he recalled the incident at time of the hearing in this matter.Jones' testimony at the hearing was to the effect that Cox had authority torecommend transfers and raises,had made such recommendations,and that therecommendations were effective.Jones' sworn affidavit of August 11, 1964, was tothe effect that Cox did not have authority to recommend effectively promotion orraises, that Cox had made requests for transfers or raises,that Jones had investigatedor considered the facts and had made his own decision.The facts are clear thatCox had suggested raises and transfers and that some transfers had been made andsome had not, that some raises had been given. The question is whether Cox hadthe authority to effectively recommend raises or transfers.It is obvious that aperson may request,suggest, or recommend action and that after a request,sugges-tion,or recommendation that action may be taken favorably in accordance withsuch request,suggestion,or recommendation.The authority to effectively recom-mend action connotes that great weight will be given such recommendation becauseof the grant of such authority. I am convinced from a consideration of Jones'affidavit and the fact of what occurred that the weight that was given Cox's recom-mendations was not weight accorded because of granted authority but was suchweight as might normally be given suggestions,requests,or recommendations ofany exuerienced employeeJones' affidavit and the facts reveal that the weightgiven Cox's suggestions,requests and recommendations was not the type of weightaccorded to one who has granted authority to effectively recommend action. DUBIN-HASKELL LINING CORP.647Jones' sworn affidavit of August 11, 1964, reveals, and I accord weight to partsthereof, that the work performed by the employees in the shipping department wasso routine in nature that Cox did not actually have to make any job assignments.The employee witnesses testified to the effect that usually when trucks had to beunloaded, that Gaither gave the instructions as to who should unload the trucks,but that occasionally Cox gave the instructions.Cox testified that he did not makethe decision but that he and the employees discussed and decided who would unloadthe trucks.Cox credibly testified to the effect that after the employees had workedseveralweeks they knew what to do and would when work was caught up inshipping go on their own to the "center lining" department, that Jones usuallypassed on instructions to the group. I am convinced that Jones' statement in hisAugust 11, 1964, affidavit to the effect that the work was so routine that Cox didnot actually have to make assignments is correct.Considering all the foregoing,I am convinced that assignments made by Cox were of such a routine nature thatindependent judgment within the meaning of Section 2(11) of the Act was notexercised by Cox.Jones' testimony at the hearing was to the effect that Cox was responsible for theoverall direction of the shipping department and the work therein. It is clear fromall the evidence that as to handling the employees that Cox had no authority withinwhich he could implement by himself the conduct of the work of the employees.Jones testified that Cox was responsible for "procedures" but did not spell out theprocedures with any specificity. Jones also testified that Cox was not expected tocheck each item of production, packing, and tying, etc., and that because of workon each item at different times that responsibility for blame could not be placed onthe individual employee. Jones also testified to the effect that Cox for the mostpart was responsible for the bills of lading and for his production work. Jones'affidavit of August 11, 1964, part of which I accord weight thereto, was to the effectthat in the final analysis Cox was responsible for the work of the employees in theshipping department.Considering all the foregoing and all the evidence, includingJones' statement in his affidavit of August 11, 1964, to the effect that the work ofthe employees in the unit was of such a routine nature, I am convinced that suchdirection or responsibility for direction that Cox had was of a routine nature anddid not require the exercise of independent judgment within the meaning of Section2(11) of the Act. I am convinced that the absence of any real authority to affectthe employees in the shipping department and the routine nature of the workreveals that Jones' use of the word "responsibility" in describing Cox's responsibilityfor the work, refers to the fact that Cox served as a conduit for messages ofinstructions and complaints.The totality of all the evidence reveals that Jones in effect considered Coxresponsible for the work in the shipping department in the sense of the person forJones to complain to as a receiving instrument for the other employees.That thisdid not constitute responsibility to direct in a nonroutine manner, and with theexercise of independent judgment is revealed by Jones' statement in June 1964 toemployees that when he (Jones) was gone that employees loafed, that Gaither wouldbe in charge, that Gaither was only to have to tell the employees once and not twice,and that if the employee did not follow instruction that Gaither and Jones wouldwork it out later.Jones' testimony at the hearing was to the effect that he considered Cox to be asupervisor.Jones' statement in his August 11, 1964, affidavit was to the effect thatCox was not a supervisor or foreman.An employer's statement as to supervisionstatus is not controlling in either event.Considering all the evidence herein I am convinced, conclude and find that Coxwas an "employee" within the meaning of Section 2(3) of the Act4 and not a"supervisor" within the meaning of the Act.Events of Early June 1964; Jones' Conversation with Cox about Union Activity 5On an occasion in the first part of June 1964 Respondent's manager, Jones,called Fred Cox, an employee, into his (Jones') office.Cox credibly testified to4 SeeHouston Terminal WarehousectCold Storage Company,107 NZRB 290,PacificMetalsLtd.,91 NLRB6966,San Manuel Copper Corporation,120 NLRB 174,PalmerManufacturing Corporation,94 NLRB 1477.s Based on Cox's credited testimony.To the extent that Jones' testimony as to thisevent conflicts with Cox's version it is discredited. I am also convinced that Jones'version of this event contained in his August 11, 1964, affidavit is a self-serving versionand untrue. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDJones' appearance at the time as is revealed by the following excerpts from hiscredited testimony:A.Well, he looked like he was worried.His face was red and his eyeswere glary, like he wanted to cry, maybe. I mean, by his face being red, andhis eyes glary, I knowed he was worried.Didn't nobody have to tell me hewas worried.Cox credibly testified that there was no one else in the office besides Jones andCox.Cox credibly testified to the effect that Jones told Cox to sit down, and askedCox if he knew that Alpha Chemical Company hadvoted in a union.Cox repliedto Jones that he did not know this.Manager Jones asked Cox if any of the menin the plant were thinking about a union.Cox replied to Jones that the men werenot thinking about a union.Jones told Cox in effect that Cox knew that Respondenthad two big customers, the Colonial outfit and Spartan Industries, and that if theRespondent were unionized that these two customers would quit the Respondent,and that this meant the loss of a majority of Respondent's business.Manager JonestoldCox in effect that if the Respondent became unionized that it would meanCox's and Jones' job. Jones told Cox to let him (Jones) know if he (Cox) heardanything about a union.Cox replied to Jones that he would let him know if heheard anything about a union.Jones' testimony, which I do not credit, to the event is revealed by the followingexcerpts from his testimony in the record in this case:Q Did you have occasion to discuss unions with any of your employeeswithin the last half year?A. Yes. This was brought to my recollection by the National Labor Rela-tions Board examiner when he came out. I had forgotten about it.Q. And when did this take place?A. It took place sometime in early June. It was my positive recollectionthat it was out in the shipping department, because Fred Cox was there and atleast two other men.Q. Do you know who the other men were?A. No, I don't, but we were discussing the topic of the Alpha ChemicalCompany, which was common news in Collierville, and which, at the time,everybody was talking about it, and I talked about how they had an election,that the union had won and that I had heard that there was another plant inCollierville going to be organized and I had no idea who that plant was, but Iexpressed the hope that it wasn't ours, because they all knewmy feelings inthematter.I didn't mind a union, but I didn'tthink a union was of anadvantage to them and that's really-my recollection is not good on that meet-ing because it wasn't something I had any reason to remember.Q. Did you ever discuss union with Cox in your office?A. I did not.Q. Did you ever threaten Cox with discharge if a union ever came to theplant?A. No. That was not my method to threaten people with discharge for anyreason.Q. Did you ever request that Cox come to you if there was any organiza-tional activity in the plant?A. No, I didn't.They had come to me before. I didn't figure it wasnecessary.Q. Did you have any suspicion at the time of this discussion that there wasor would be an attempt to organize your plant?A. No, only that I had heard by the grapevine that there was anotherorganizational attempt going to be made in Collierville, but I really didn'tsuspect that it would be mineQ. Did you, at any time, either on this occasion or on any other occasion,threaten Cox or any of the employees concerning union activities?A. No, I did not.Q. Did you at any time interrogate Cox or any other employee in your plantabout union activity?A. No, I did not.In connection with the foregoing it is noted that Jones'sworn affidavit of August 11,1964, alludes to the same incident in the manner as is revealed by excerpts from theaffidavit:I do remember talking to Cox about the union or Alpha Chemical some-times in the early part of June 1964. 1 remember telling Fred that I had heard DUBIN-HASKELL LINING CORP.649the union was trying to organize another plant in Collierville,but I don'tremember specifically asking Cox if the boys in our plant were thinking abouta union.Idon't recall ever telling Cox that if he heard anything from aunion in our plant as it would cost him his job as well as mine.As indicated, I found Cox to be a witness of frank, forthright and truthfuldemeanor and I believe his testimony to the "Alpha Chemical" event.As indi-cated, I did not find Jones to be a witness of frank, forthright and truthful demeanorand I do not believe his testimony as to the "Alpha Chemical" event. I am alsoconvinced that Jones' August 11, 1964,affidavit(insofar as the statements thereinwith reference to the "Alpha Chemical" incident are self-serving) is not trulyreflective of the actual facts.The General Counsel contends that the Respondent (by Manager Jones' state-ments in early June 1964 ini referenceto the "AlphaChemical"incidents)threatenedemployees with discharge if Respondent became unionized and illegally interferedwith employees'right to engage in or refrain from engaging in union activity byrequesting Cox to report on what he heard about union activity.The Respondent,in addition to a denial of certain facts, contends that the evidence at most revealsstatements privileged by Section 8(c) of the Act.The Respondent contends that,atmost, Jones was expressing opinions as to what would happen.Considering all of the evidence and the foregoing,I note the following:(1) Thefacts revealed by Cox's credited testimony does not reveal that Jones stated that itwas his opinion that the two big outfits would cease being customers if Respondentbecame unionized,and (2)there is no evidence whatsoever to reveal thatitwasJones' opinionthat the two big outfits would cease being customers if Respondentbecame unionized.Considering all the foregoing,I am convinced that Jones' statements,to the effectthat if the Respondent became unionized that two big customers would quit andthat this would mean the loss of a majority of the business, and that if theRespondent became unionized that it would mean Cox's and Jones' job, coupledwith Jones' request for Cox to report any union activity that Cox heard,constitutedstatementsreasonably calculated to convey to employees a threat thatRespondentwould shut down its operations,resulting in loss of jobs, if Respondent becameunionized.Such a threat constitutes Respondent'sconduct violative of Section8(a)(1) of the Act. I so conclude and find.The questioning of an employee about whether other employees were thinkingabout a union and the requesting of an employee to report on union activity, con-sidered in light of the threat to employment revealed by the statements as a whole,constitutes conduct reasonably calculated to reveal to employees that Respondentis, checking on employee union activity and that reprisals are likely to occur. Suchconduct constitutes illegal interference,restraint,and coercion within the meaningof Section 8 (a)( 1 ) of the Act. I so conclude and find.Union Activity and the Reason ThereforAround April 1963 Manager Jones announced to Respondent"s employees thatthey were receiving an overall raise(apparently 5 cents an hour)and that theywould receive another 5-cent-an-hour raise a year later.In April 1964 some ofthe employees spoke to Manager Jones about the raise and Jones turned down toemployees' request for a raise.As a result of the foregoing, between the last ofApril and first of June 1964, Cox commenced thinking in terms of having a unionat the Respondent's plant.Around the last part of June 1964 Cox commencedtalking to fellow employees (Freeman Miller, Thomas Anthony, Asa Wilson, JamesBeesinger, James Churchill, James Moore and Ray Cox) about having a unionin the plant.As a result of some of Cox's discussions with fellow employees, Coxtelephoned representatives of the AFL-CIO in Memphis, Tennessee, on July 6,1964, and was told that a Mr. Bill Burch would get in touch with him.OnJuly 7, 1964, Cox and Anthony discussed the progress of events and Anthony there-upon telephoned Burcham.Burcham told Anthony that he had referred Cox'sinquiry to a Mrs. Adele Taylor, a representative of Amalgamated Clothing Workersof America, AFL-CIO, and gave Anthony Taylor's telephone number.Anthonylater related to Cox the results of his telephone conversation with Burcham.Cox,on July 8, 1964, telephoned Taylor and discussed with her wages at Respondentand at plants represented by Amalgamated Clothing Workers of America, AFL-CIO.Thereafter and until July 25, 1964, Cox continued to talk to fellow employees atwork, and they to each other,about the union,and attempted to get employees tosign union cards. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the occasions when Cox, Thomas Anthony, James Beesinger, Freeman Miller,and Asa Wilson, Jr., discussed the Union (between the last of June and July 25,1964) at the plant they did not discuss it in such a manner that either RespondentManager Jones or Leon Gaither could overhear what they were saying.Nor didCox, Anthony, Beesinger, Miller, or Asa Wilson, Jr. report to Manager Jones orGaither that they were engaging in union activity.One of the issues in this case is whether Respondent had knowledge of the unionactivity of its employees and particularly whether Respondent had knowledge ofCox's union activity.The Respondent's plant is located in Collierville, Tennessee.Collierville,Ten-nessee, is a town of approximately 2,000 population.The Respondent's employees,approximately 27 in number, work in a building wherein its office is located and thebuilding is approximately 80 by 140 feet in size.The door from the Respondent'soffice which leads to the work area is of an opaque glass.A person lookingthrough the opaque glass would have difficulty, if it were at all possible, in identify-ing persons in the working area of the building. Similarly it would appear that aperson in the Respondent's office would have difficulty in hearing conversationscarried on in a normal tone by employees in the working area while operations werebeing, carried on.Leon Gaither, Respondent's inventory coordinator, and the manin charge when Manager Jones is gone from the plant, credibly testified to the effectthat he did not know that union activity was being engaged in during June and July1964.I observed nothing about Gaither's demeanor nor in his testimony to revealthat he would be the type of person to seek to inquire into other persons' affairsunless such inquiry was directly tied into Gaither's job. I was impressed by Gaither'sdemeanor and testimony and am convinced that he is a man of principle andintegrity and that he would resist improper intrusion into matters of illegal connota-tion.It is also clear from the evidence that insofar as the employees are concernedas to their benefit that Manager Jones was the man of decision and power. I findnothing in the evidence to reveal that employees seeking favor would be inclined toreport things or "tell on" other employees to Gaither.Respondent Manager Jones testified to the effect that the union discussions thathe knew about was a problem several years ago and the early June 1964 (AlphaChemical) incident. Jones testified that several years ago that the majority of hisemployees had reported the union activity of that time to him and that he hadassumed that they would in the present situationJones testified (with reference toquestions relating to Cox's testimony to the effect that his desk had been gonethrough on June 25, 1964) that he had no suspicion of union literature, etc. beingin the desk.Although the manner of the questions asked Jones, and his answersthereto, leave his testimony in such a condition that it might be said that he hadnot specifically denied knowing about Cox's union activity, I construe his overalltestimony as a denial that he knew of Cox's union activity.As indicated previouslyI did not find Jones a credible or reliable witness in many respects. I do not creditJones' testimony to the effect (1) that he had no basis of suspecting that Cox mighthave union literature in his possession (2) that the only union discussion he hadwith employees in 1964 was the "Alpha Chemical" incident in early June 1964, orthat he did not know of Cox's union activity.As indicated hereinafter, I do notbelieve that the reason for Cox's discharge was the reason advanced to Cox byJones at the time of discharge.Considering all of the evidence in the case, thesmallness of the plant and the small number of employees (27), the smallness ofthe town in which the plant was located (population 2,000), Jones' definite interestin the union problem as revealed by his statements to Cox in early June 1964, thefalse reason for discharge and the additions thereto, and the past indications thatmany of Respondent's employees had reported union activity to the Respondent'sManager Jones, I find it proper to infer and do infer from all the circumstances ofthis case that Respondent's Manager Jones knew of the union activity of Cox andhis fellow employees."Events Concerning Cox's DischargeOn Friday, July 14, 1964, at 2:30 p.m., Manager Jones gave Cox his weeklypaycheck and gave Cox instructions about a shipment to go out the next day andO Although Cox and the employees who were interested in the union attempted to keeptheir activity from the attention of Jones, it is reasonable to believe that their unionactivity in such a small plant andsmalltown would be known to their fellow employees.Under all the circumstances it is reasonable to believe that, as in the past,one or moreof these fellow employees would report on Cox and the other union sympathizers to Jones. DUBIN-HASKELL LINING CORP.651toldCox to check with an employee named Fletcher the next day about theshipment.Cox reported and punched in for work before 7 a.m. on Saturday, July 25, 1964.At that time Cox noticed that Manager Jones was already at the plant. Jonesnormally did not work on Saturday, although on occasions he did come to the planton Saturday for a few hours work?A short time later, around 7 a.m., InventoryCoordinator Gaither came to Cox and told Cox that he (Gaither)was going on avacation and for Cox to watch out about some poor quality material he wanted tokeep separate and about a shipment coming in.8A short time laterManager Jonescame out of his office and motioned Cox to come into his (Jones') office.Coxwent into Jones' office and Jones told Cox to sit down and Cox sat down. Jonestold Cox that he was going to let him go. Cox asked Jones "for what." Jonestold Cox "you can't get along with the men out there." Cox told Jones that he hadnot done anything to anyone that he knew of and that what Jones said was not true.Cox asked Jones several times to tell him why he was being discharged. Jones toldCox that he (Jones) did not want to get mad and gave Coxan envelopewith hispaycheck in it.I credit Cox's testimony as to what occurred at the time of his discharge. Jonesin his testimony and in his August 11, 1964, affidavit alludes to the fact that hetold Cox that he had been insubordinate the day before.Gaither credibly testifiedto the effect that after Cox's discharge that he asked Manager Jones why he hadfired Cox and that the only answer that he received was that Cox could not getalong with the other employees, that nothing was said about insubordination.Asindicated elsewhere, I did not find Jones a reliable or crediblewitness.I do notcredit Jones' testimony to the effect that he made any statement about insubordina-tion to Cox at the time of Cox's discharge.The Respondent contends that it was not motivated by union activityconsidera-tions indischarging Cox but that Cox was discharged because of insubordination,failure to get along with the other employees and refusal to acceptcriticism.The principal evidence in support of its claim of insubordinationisbased onJones' testimony,general innature, that Cox resisted his orders, and that Cox hadnot carried out his instructions on July 24, 1964, about taking somemen into thecenter lining department.As indicated previously, I found Jones to bean unre-liable witness as to most of his testimony. I do not find his testimonyreliable asto the general effect that Cox resisted his orders.As to theincidentthat occurredon July 24, 1964, the evidenceisnotin great dispute.Around 7 a.m. that morningJonesinstructed Cox to takethemenover to the center lining department.Cox,at the time,saidwords to the effect that the men in centerlining wereabout caughtup and didnot needany help.9Cox did not immediately takehismen over tocenter lining but went to the restroom.Around 15 minuteslater someonefrom thecenter lining complained to Jones about needing help. Jones went out into thework area, did not see Cox or the other men working in centerlining but saw oneof Cox's men (Boyce Wilson) and told Boyce Wilson to go and helpin center7Cox testified that Jones' presence was unusual since Jones did not work on Saturday.Jones testified to the effect that there was no work for him on Saturday but that whenthe plant had work on Saturday that he made scattered visits for a few hours at a timeto the plant.It would appear unusual for Jones, if he had no work to do, to appear atthe early hour of 7 a m., on Saturday.I credit Cox's testimony to the effect that thiswas an unusual occurrence.8 Cox credibly testified to the effect that when he came to work that a fan was on nearhis desk and that a desk drawer appeared to have been ransacked and that the deskdrawer was on top of his desk.Manager Jones testified to the effect that he knewnothing about the condition of Cox's desk and the desk drawer. In view of the otherfactual findings in this case I find it unnecessary to determine whether the Respondentwas responsible for the events touching upon the state or condition of Cox's desk at thetime.9 The facts relating to July 24,1964, incident are based upon a composite of the creditedtestimony of Cox,Charles Wilson,Boyce Wilson,Jones, and Jones' sworn affidavitCoxand Charles Wilson placed the time as around 7 a.m. Jones in his testimony did notplace the time except after work had started.Jones testified that 15 minutes later hespoke to Boyce Wilson and Boyce Wilson placed the time of Jones' conversation withhim as around 8 to 8:30. Considering all the evidence and the demeanor of the witnesses,I find Cox's and Charles Wilson's testimony as to the time more reliable than the otherwitness. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDlining.About this time Cox returned from the restroom and took hisother menover to center lining.Boyce Wilson asked Cox why he had not been told to go tocenter lining and Cox did not reply.Considering the foregoing and all the evidence in this case, I am convinced thatinsubordination was not a reason for Cox's discharge. I am convinced that ifJones had fired Cox for insubordination that he would have told Cox this at thetime of his discharge and that Jones would have later told Gaither that Cox wasfired for insubordination. I do not believe and have not credited Jones' testimonyto the effect that he alluded to insubordination at the time he discharged Cox. Iam convinced that the alleged insubordination reason is an afterthought and apretextuous attempt to hide the real motivation reason for discharge.The principal evidence relied upon by the Respondent to establishthat one ofthe, reasons for Cox's discharge was the inability to get along with men consists ofthe fact that Cox had made certain recommendations for transfers of men, recom-mendations with which Jones disagreed at the time or later. Jones in his swornaffidavit stated "as far as I know Cox got along with the men in his department aswell as themen inthe plant.None of the employees complained to me about Cox."Even from Respondent's version of the facts, Cox's requests for transfers of menamounted to only four requests in 2 or 3 years. Consideringthe foregoing and allthe evidence, including Jones' attempt after the discharge to developother reasonsfor Cox's discharge, I am convinced that "inabilityto getalong withmen" was notthe reason for Cox's discharge but a pretextuous reason utilized to hide the realreason.Jones testified to the effect that there was a third reason for his discharge of Cox.This reason was that Cox allegedly refused to acceptcriticism.Considering theevidence as a whole and the fact that Jones told both Cox and Gaither that hisreasonfor discharging Cox was Cox's inabilityto get alongwith other employees,as wellasmy consideration of Jones' demeanor and testimony as a whole, I amconvinced that this asserted reason constitutes another pretextuous reason to coverup the real reason for Cox's discharge.In summary and conclusion and consideration of all of the evidence, the clearconcern thatJonesdisplayed about union activity in early June 1964 the illegalinterrogation about and request of reports on union activity, Cox's union activityprior to his discharge, and the flimsy pretextuousreasongiven for discharge at thetime of Cox's discharge, and the addition thereto of other pretextuousreasons fordischarge, I am convinced and conclude and find that Respondent Manager Jonesdischarged Cox on July 25, 1964, because Cox had failed to report to him aboutthe union activity of the employees, and because Cox had engaged in union activity.The conduct of Respondent in discharging Cox for such reasons constitutes conductviolative of Section 8(a) (1) and (3) of the Act.1eThe Event of July 30, 1964 itOn July 30, 1964, Cox telephoned Manager Jones at his office and asked if hecould come over and talk to him. Jones told Cox that he was going by the postoffice and then going home. Cox asked if it would be all right if he cameto Jones'house to talk to him. Jones told Cox that it would be all right.Cox went to Jones' house and after meeting Jones at the door the two enteredinto the house and sat down. Cox told Jones that he was there to see aboutgettinghis job back. Jones told Cox in effect that the home office would not let him hireCox back because Cox had filed a charge (the charge in the instant case)againstthem.Cox told Jones that he would drop the charges if Jones would give him hisjob back. Jones told Cox that Droxell, (a manufacturer in Moscow, Tennessee)10 Even were I to be convinced that Cox were a supervisor within the meaning of theAct, I would find his discharge under the circumstances violative of Section 8(a) (1) ofthe Act and require an 8(a) (1) type of remedy similar to the normal remedy for 8(a) (3)type violations.11Based on Cox's credited testimony.Considering Jones' demeanor and testimony asa whole, the conflicts between his August 11, 1964, affidavit and his testimony at thehearing,I find Jones'testimony unreliable and do not credit Jones'version.Cox testifiedat the hearing that the event occurred on July 30,1964.Jones did not testify as to thedate.The pleadings and Jones'sworn affidavit allude to the event as occurring July 29,1964I find it proper to fix the date in accordance with the sworn testimony at thehearing.In any event whether the incident occurred on July 29,1964, or July 30, 1964,it is clear that Cox and Jones were alluding to the same incident and ultimate findingswould not be affected. DUBIN-HASKELL LINING CORP.653had called him about an application Cox had made for employment and that he(Jones) could not recommend Cox, that Cox should not have hopes of ever gettingback to work at the Respondent's.Cox asked Jones had he talked to New York(the home office). Jones said that he would do so but that Cox should not haveany hopes of ever getting back to work at the Respondent's.Jones' version of the incident as set forth in his sworn affidavit of August 11,1964, appears to corroborate Cox's version as testified to, and to contradict Jones'testimonial version.Jones' statement in his sworn affidavit is as follows:On or about July 29, 1964, at approximately 2.00 P.M. I received a callfrom Cox at my office. Cox asked if he could come over to my home thatevening.I arranged to meet him at 4 P.M. at my home. Cox arrived at4:30 P.M and asked for his job back. I told him that in view of his filingcharges that I couldn't possibly rehire him.Cox said he had nothing to dowith any union and offered to withdraw the charges if I would rehire him. Itold him I couldn't rehire him and there would still have to be an interrogation.Jones version of the event according to his testimony at the hearing is revealedby the following excerpts from his testimony.A. He came in the living room and we sat down and he told me that hewanted to get his job back and that he would drop the charges if I would givehim his job back and I told him that he was not fired for union activities, he wasfired for insubordination and it was my feeling at that time-Mr. MEYER: Objection.A. It was my understanding, it was my knowledge.Q. [By Mr. MILLER.] Did you state to him what your knowledge was?A. I stated to him that I felt you could not drop the charges before the in-vestigation had been made.Now, I got that from something. I don't knowwhether it was the papers that came to me, or what.Q. So that was the only reference to the charge before the Board?A. That's right.He's the one that brought up dropping the charges. I didn't.Considering the foregoing testimony and affidavit statement of Jones, hisdemeanor as a witness, and his testimony as a whole, I find Jones' testimony as awitness to this unreliable and have not credited his version of the event.Considering the credited facts based upon Cox's testimony, I conclude and findthat Respondent Manager Jones, by his statements, revealed that Respondent wasnot and would not consider Cox for reemployment because Cox had filed unfairlabor practice charges.Such conduct is violative of Section 8(a)(1) and (4) ofthe Act. I so conclude and find.12IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThose activities of Respondent which have been found to be unlawful as set forthin section III, above, occurring in connection with its operations set forth in sectionI,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a) (3) and (1) of the Act bythe discriminatory termination of Fred A. Cox, and having found that Respondentviolated Section 8(a)(4), (3), and (1) of the Act by the discriminatory refusal toconsider Fred A. Cox for reinstatement, it is recommended that Respondent offertoFred A. Cox immediate and full reinstatement to his former or substantiallyequivalent position,without prejudice to his seniority and other rights and privileges,and make him whole for any loss of earnings he may have suffered by reason ofsuch discrimination by payment to him the sum of money equal to that which henormally would have earned as wages from the date of his discharge to the saidoffer of reinstatement, less his net earnings during such period with back pay com-v I find from the overall facts that Respondent has failed to reinstate a discriminatorilydischarged employee.This constitutes a continuation of conduct violative of Section8(a) (3) of the Act. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDputed on a quarterly basis in the manner established by the Board in F. W.Wool-worth Co.,90 NLRB 289, 294, and with interest thereon as prescribed by theBoard inIsis Plumbing & Heating Co.,138 NLRB 716.As the unfair labor practices committed by the Respondent were of a characterwhich go to the very heart of the Act, it is recommended that the Respondent ceaseand desist therefrom and cease and desist from infringing in any other manner uponthe rights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Dubin-Haskell Lining Corp., the Respondent,is engagedin commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Amalgamated Clothing Workers of America, AFL-CIO, is now, and has beenat all times material herein, a labor organization within the meaning of Section2(5) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging, in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure of employment ofemployees thereby discouraging membership in or activities on behalf of a labororganization, Respondent has engaged in unfair labor practices within themeaningof Section 8(a)(3) of the Act.5.By discriminating in regard to the hire and tenure of employment of em-ployees thereby discouraging the filing of unfair labor practice charges with theNational Labor Relations Board, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (4) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDER 13Upon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case, it is recommended that Respondent, Dubin-HaskellLining Corp., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf of Amalgamated ClothingWorkers of America, AFL-CIO, or in any other labor organization of its employees,or discouraging the filing of unfair labor practices charges with the National LaborRelations Board, by discharging, refusing to reinstate, or otherwise discriminating inregard to the hire or tenure of employment or any terms of condition of employmentof any of its employees.(b) Interrogating its employees concerning theirs or other employees' unionaffiliation or activities, or protected concerted activities, in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a)( I) of the Act.(c)Requesting employees to report on the union activities of its employees, ina manner constituting interference, restraint, or coercion in violation( of Section8(a)(1) of the Act.(d) Threatening employees with loss of jobs or employment or other reprisalsbecause of their activity on behalf of Amalgamated Clothing Workers of America,AFL-CIO, or on behalf of any other labor organization of its employer.(e) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed by Section 7 of the Act, and to refrain fromany and all such activities.is In the event that this Recommended Order be adopted by the Board, the word "Order"shall be deemed substituted for the words "Recommended Order."Additionally thereshall be deemed substituted for the first paragraph of the Recommended Order the follow-ing paragraph:Upon the entire record in these cases, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, the National Labor Relations Boardherebyordersthat Respondent, Dubin-Haskell Lining Corp., its officers, agents, suc-cessors, and assigns,shall: DUBIN-HASKELL LINING CORP.6552.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer to Fred A. Cox immediate and full reinstatment to his former orsubstantially equivalent position without prejudice to his seniority and other rightsand privileges.(b)Notify Fred A. Cox if presently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.(c)Make whole Fred A. Cox for any loss of pay he may have suffered by reasonof the discrimination against him by payment to him of a sum equal to the amounthe normally would have earned as wages from the date of his discharge to the dateof Respondent's offer of reinstatement in the manner set forth in the section entitled"The Remedy."(d) Preserve and upon request make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant or necessary tothe determination of the amounts of backpay due and to the reinstatement and relatedrights provided under the terms of this Recommended Order.(e)Post at its plant in Collierville, Tennessee, copies of the attached noticemarked "Appendix." 14 Copies of said notice, to be furnished by the Regional Direc-tor for Region 26, shall, after being signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, where notices to employ-ees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by any other material.Notify the Regional Director for Region 26, in writing, within 20 days from thedate of this Recommended Order, what steps the Respondent has taken to complyherewith.15In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words, "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "aDecision and Order".'SIn the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL offer Fred A. Cox immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges and make him whole for any loss of pay he may havesuffered by reason of the discrimination against him.WE WILL NOT discourage membership in or activities on behalf of Amalga-mated Clothing Workers of America, AFL-CIO, or in any other labor organi-zation of its employees, or discourage the filing of unfair labor practices chargeswith the National Labor Relations Board, by discharging, refusing to reinstate,or otherwise discriminating in regard to the hire or tenure of employment orany terms or condition of employment of any of its employees.WE WILL NOT interrogate our employees concerning their or other employees'union affiliation or activities, or protected concerted activities, in a mannerconstituting interference, restraint, or coercion in violation of Section 8(a)(1)of the Act.WE WILL NOT request our employees to report on the union activities of itsemployees, in a manner constituting interference, restraint, or coercion in viola-tion of Section 8 (a) (1) of the Act.WE WILL NOT threaten our employees with loss of jobs or employment or otherreprisals because of their activity on behalf of Amalgamated Clothing Workersof America, AFL-CIO, on on behalf of any other labor organization of itsemployee. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTin any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form,join, orassist labor organizations,to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteedby Section 7 of theAct, andto refrain from any and all such activities.All our employees are free to become or remain, or to refrain from becoming orremainingmembers of Amalgamated ClothingWorkersofAmerica,AFL-CIO,or any other labor organization.DUBIN-HASKELL LINING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify Fred A.Cox if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by an other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegionalOffice, 746Federal Office Building, 167 North Main Street,Memphis, Tennessee,TelephoneNo. 524-3161.J. Brenner &Sons, Inc.andInternationalUnion of District 50,United Mine Workers of America.Case No. 5-CA-3078.Au-gust 20,1965DECISION AND ORDERUpon a charge filed on March 11, 1965, by International Unionof District 50, United Mine Workers of America (herein called theUnion), against Respondent J. Brenner & Sons, Inc., and dulyserved on Respondent on or about March 11, 1965, the GeneralCounsel for the National Labor Relations Board by the RegionalDirector for Region 5, on April 13, 1965, issued and served upon theparties herein a complaint and notice of hearing.The complaintalleges that Respondent had engaged in and was engaging in certainunfair labor practices affecting commerce within the meaning ofSection 8(a) (1) and (5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended.With respect to the unfair labor practices, the complaint allegesthat on or about February 12, 1965, the Union was duly certified bythe Board 1 as the exclusive collective-bargaining representative ofRespondent's employees in the unit found appropriate by the Boardand that, since on or about March 5, 1965, Respondent has refusedto recognize or bargain with the Union as such exclusive bargainingrepresentative, although it has been requested to do so.1 Case No. 5-RC-4917.On February 17, 1965, the Board entered an Order correctingthe title of its Decision of February 12, 1965.154 NLRB No. 49.